April 12, 2004


Mr. Jeffrey Wallace Hellberg
Jeffrey W. Hellberg, Jr., P.C.
1601 Elm Street, Suite 4340
Dallas, TX 75201


Honorable Mary Murphy
14th District Court
500 Commerce Street, 3rd Floor
Dallas, TX 75202


Mr. Christopher M. Weil
Weil & Petrocchi, P.C.
1601 Elm Street, Suite 1900, LB 100
Dallas, TX 75201


Mr. Robert M. Fitzgerald
Law Offices of Robert M. Fitzgerald
1919 S. Shiloh Road, Suite 308
Garland, TX 75042


Mr. Tom Thomas
Kolodey,  Thomas & Blackwood, L.L.P.
5910 N. Central Expressway, Suite 700
Dallas, TX 75206


Wayne Frena
221 Benton Drive
Roanoke, TX 76262
Mr. Mark Ralston
Locke, Purnell, Rain & Harrell
2200 Ross Avenue
Suite 2200
Dallas, TX 75201

Mr. C. Thomas Wesner Jr.
Wesner Coke & Clymer, P.C.
13155 Noel Road, Suite 800
Dallas, TX 75240


Mr. Jeffrey Charles Tasker
Kane Russell Coleman & Logan, P.C.
1601 Elm Street, Suite 3700
Dallas, TX 75201-7207


Mr. Sim Israeloff
Cowles & Thompson, P.C.
901 Main Street, Suite 4000
Dallas, TX 75202


Ms. Melissa Ann Mitchell
Figari & Davenport, LLP
901 Main Street, Suite 3400
Dallas, TX 75202-3796

RE:   Case Number:  04-0277
      Court of Appeals Number:  05-04-00191-CV
      Trial Court Number:  02-11425-A

Style:      IN RE  WORTH ROSS, RECEIVER FOR STATEPARK BUILDING GROUP, LTD.,
      THE COLONNADE AT TURTLE CREEK, L.P., STATEPARK COLLEYVILLE, LTD.,
      BLACKBURN/TRAVIS/COLE, LTD.,  AND PORTOBELLO, LTD.

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |